Case 1:20-cv-01092-AMD-JO Document 1-2 Filed 02/27/20 Page 1 of 4 PageID #: 18




              EXHIBIT B
Case 1:20-cv-01092-AMD-JO Document 1-2 Filed 02/27/20 Page 2 of 4 PageID #: 19


                                                                                             Service of Process
     CT Corporation                                                                          Transmittal
                                                                                             08/01/2019

                                                                                             CT Log Number 535972875
     T O :            K E V I N PAT T E R S O N
                      AMERICAN AIRLINES GROUP INC.
                      4333 Amon Carter Blvd, MD-5675
                      Fort Worth, TX 76155-2664


     R E :            Process        Served      in   New   Yo r k

     F O R :          American Airlines, Inc. (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE     OF       ACTION:                         SHIRLEY BROWN, PLTF. vs. AMERICAN AIRLINES GROUP INC. AND JANE DOE, DFTS.

      DOCUMENT(S) SERVED:                               Summons, Verified Complaints

      C O U R T / A G E N C Y:                          Queens County: Supreme Court, NY
                                                        Case #7068052019

      N AT U R E O F A C T I O N :                      Personal Injury -Failure to Maintain Premises in aSafe Condition -08/28/2017
      ON WHOM PROCESS WAS SERVED:                       CTCorporation System, New York, NY

      D AT E A N D H O U R O F S E R V I C E :          By Certified Mail on 08/01/2019 postmarked: "Not Post Marked"
      JURISDICTION SERVED :                             New York

      APPEARANCE OR ANSWER DUE:                         Within 30 days after the service of this summons, exclusively of the day of service
                                                        (Document(s) may contain additional answer dates)
      ATTORNEY(S) /SENDER(S):                           JACOB L. LEVINE
                                                        LERNER, ARNOLD aWINSTON, LLP
                                                        475 Park Avenue South, 28th Floor
                                                        New York, NY 10016
                                                        212-686-4655

      ACTION          ITEMS:                            SOP Papers with Transmittal, via UPS Next Day Air ,12X212780125488707

                                                        Image SOP

                                                        Email Notification, Jamie Lagus Jamie.F.Lagus@aa.com

                                                        Email Notification, KEVIN PATTERSON kevin.patterson@aa.com

                                                        Email Notification, Lester Gipson lester.gipson@aa.com

                                                        Email Notification, DEDE HASSELL dede.hassell@aa.com


      S I G N E D :                                     CTCorporation System
      A D D R E S S :                                   28 Liberty St
                                                        42 Floor
                                                        New York, NY 10005-1400
      T E L E P H O N E :                               212-590-9070




                                                                                              Page 1of 1/PS

                                                                                              Information displayed on this transmittal is for CT
                                                                                              Corporation's record keeping purposes only and is provided to
                                                                                              the recipient for quick reference. This information does not
                                                                                              constitute alegal opinion as to the nature of action, the
                                                                                              amount of damages, the answer date, or any information
                                                                                              contained in the documents themselves. Recipient is
                                                                                              responsible for interpreting said documents and for taking
                                                                                              appropriate action. Signatures on certified mail receipts
                                                                                              confirm receipt of package only, not contents.
                            Case 1:20-cv-01092-AMD-JO Document 1-2 Filed 02/27/20 Page 3 of 4 PageID #: 20

DOS 470 (Rev. 10/09)


DEPARTMENT OF STATE                                                                                                       (
  One Commerce Plaza                                                                                              !   )

   99 Washington Avenue
  Albany. NY 12231-0001

Return Services Requested




                                                                                Mirawi-attawnaateiiit
                                                   fpl^£gTSTICKER"ATiLTOe>O^E
                                                                                               CIN



                                                    Ws’liSt^ERirilRIEDlM'/Sm
                                                        USPS CERTIFIED MAIL




                                                    9214 8969 0059 7931 0212 72

                                               201907250021
                                                CTCORPORATION SYSTEM
                                                28 LIBERTY ST.
                                                NEW YORK NY,10005




                                                                                                             II
         Case 1:20-cv-01092-AMD-JO Document 1-2 Filed 02/27/20 Page 4 of 4 PageID #: 21



                                   s t a t e o f N e w Yo r k - D e p a r t m e n t o f S t a t e
                                                Division of Corporations


P a r t y. S e r v e d :                                                      Plaintiff/Petitioner;
 AMERICAN AIRLINES, INC.                                                           BROWN, SHIRLEY




    C T C O R P O R AT I O N      SYSTEM
    28     LIBERTY         S T.

   NEW YORK, NY 10005■




    Dear Sir/Madam:
    Enclosed herewith is alegal document which was served upon the Secretary of
    S t a t e o n 0 7 / 1 2 / 2 0 1 9 p u r s u a n t t o S E C T I O N 3 0 6 O F T H E B U S I N E S S C O R P O R AT I O N L A W .
      This copy is being transmitted pursuant to such statute to the address
    provided for such purpose.




                                                                                                    Ve r y t r u l y y o u r s , ^
                                                                                             Division of Corporations
